DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
Regarding the claim numbering, Claim 11 was originally used in the claim set of 8/13/2021 and cancelled in the claim set of 8/14/2021. While the claim was reintroduced in the claim set of 5/06/2022, claim 1-30 has been used by the claim set of 8/14/2021, and 8 new claims been introduced in the claim set of 1/19/2022. Thus Examiner believes the proper numbering of the claims herein is claims 39 and 41-45 with previous claim 12 of claim set 5/06/2022 corresponding to a cancelled claim 40. Examiner will be interpreting the claim as such.
Regarding claim 39, lines 4-5, the term “hold the capsule staying at a region of the digestive tract” should be replaced with “holding the capsule  at a region of the digestive tract” for claim clarity.
Appropriate correction is required to fix the claim numbering and to reduce confusion. Applicant should carefully review the Claims for any other informalities.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations is/are:
(Claim 39) “the magnetic driving module is configured to generate magnetic force to drive the capsule to move in a digestive tract or hold the capsule staying at a region of the digestive tract;”
(Claim 39) “the control module is configured to obtain one or more parameters of gastrointestinal motility referencing magnetic force” / (Claim 41) “the control module is configured to acquire a first transit time of the capsule through a region of the digestive tract, wherein no magnetic force is applied on the capsule;” / (Claim 42) “the control module is configured to acquire the one or more parameters referencing magnetic force generated by the magnetic driving module” / (Claim 43) “the control module is configured to acquire the one or more parameters referencing motion data of the capsule.” / (Claim 45) “the control module is configured to acquire the motion data through magnetic positioning of the capsule.”
A review of the specification shows no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Claim 39) “the magnetic driving module is configured to generate magnetic force to drive the capsule to move in a digestive tract or hold the capsule staying at a region of the digestive tract;”
(Claim 39) “the control module is configured to obtain one or more parameters of gastrointestinal motility referencing magnetic force” / (Claim 41) “the control module is configured to acquire a first transit time of the capsule through a region of the digestive tract, wherein no magnetic force is applied on the capsule;” / (Claim 42) “the control module is configured to acquire the one or more parameters referencing magnetic force generated by the magnetic driving module” / (Claim 43) “the control module is configured to acquire the one or more parameters referencing motion data of the capsule.” / (Claim 45) “the control module is configured to acquire the motion data through magnetic positioning of the capsule.”
If applicant wishes to provide explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 and 42 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because claim elements:
(Claim 39) “the magnetic driving module is configured to generate magnetic force to drive the capsule to move in a digestive tract or hold the capsule staying at a region of the digestive tract;”
(Claim 39) “the control module is configured to obtain one or more parameters of gastrointestinal motility referencing magnetic force” / (Claim 41) “the control module is configured to acquire a first transit time of the capsule through a region of the digestive tract, wherein no magnetic force is applied on the capsule;” / (Claim 42) “the control module is configured to acquire the one or more parameters referencing magnetic force generated by the magnetic driving module” / (Claim 43) “the control module is configured to acquire the one or more parameters referencing motion data of the capsule.” / (Claim 45) “the control module is configured to acquire the motion data through magnetic positioning of the capsule.”
are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The means plus function limitations of the claims are simply repeated in the specification without additional structure to perform the function. In addition, the drawings depict the signal converting device and the power supply monitoring device as blank boxes.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 42, the phrase "wherein the control module is configured to acquire the one or more parameters referencing magnetic force generated by the magnetic driving module applied to the capsule to block the transit of the capsule through a region of the digestive tract." renders the claim indefinite because it is unclear whether the parameters themselves or the magnetic force is being applied to “block transit of the capsule.” Examiner suggests amending the claim to read "wherein the control module is configured to acquire the one or more parameters referencing magnetic force, the magnetic force generated by the magnetic driving module and applied to the capsule, wherein the magnetic force is applied to block the transit of the capsule through a region of the digestive tract." And will be interpreting the claim as such.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 39, 42-43, and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kucera et al (US 2004/0143182) (“Kucera”).
Regarding Claim 39, Kucera teaches a system for measuring gastrointestinal motility, comprising: 
a control module (Abstract, external sensing module), 
a magnetic driving module (Abstract, generator), and 
a capsule (Abstract, capsule);
wherein the capsule comprises a magnet (Abstract, capsule may have permanent magnet within);
the magnetic driving module is configured to generate magnetic force to drive the capsule to move in a digestive tract or holding the capsule at a region of the digestive tract ([0021] applied magnetic field of generator created magnetic force on capsule. By the magnetic force causing movement, Kucera is fulfilling the limitation “to move in a digestive tract or hold the capsule staying at a region of the digestive tract”); 
the control module is configured to obtain one or more parameters of gastrointestinal motility referencing the magnetic force ([0019], [0035] position data of a capsule is a parameter of gastrointestinal motility, where the capsule will be affected by applied magnetic force and thus referenced when position data is gathered).
Regarding Claim 42, Kucera teaches the system of claim 39, wherein the control module is configured to acquire the one or more parameters referencing magnetic force, the magnetic force generated by the magnetic driving module and applied to the capsule, wherein the magnetic force is applied to block the transit of the capsule through a region of the digestive tract (*Examiner notes that for a system claim, as the control module is configured to acquire the one or more parameters of position data, it fulfills the limitation as whatever the magnetic force as currently written is only an intended use).
Regarding Claim 43, Kucera teaches the system of claim 39, wherein the control module is configured to acquire the one or more parameters referencing motion data of the capsule (See Claim 39 Rejection).  
Regarding Claim 45, Kucera teaches the system of claim 43, wherein the control module is configured to acquire the motion data through magnetic positioning of the capsule.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucera in view of Semler et al (US 2008/0287833) (“Semler”) and further in view of Eberler et al (US 2013/0008726) (“Eberler”).
Regarding Claim 41, Kucera teaches the system of claim 39, wherein the control module is configured to acquire a first transit time of the capsule through a region of the digestive tract, wherein no magnetic force is applied on the capsule; acquire a second transit time of the capsule through the region of the digestive tract wherein magnetic force is applied on the capsule; obtain the one or more parameters referencing the first transit time and the second transit time.  
However Semler teaches a capsule-based intestinal evaluator (Abstract) and further teaches that a transit time comparison between a measured transit time and reference transit time ([0010]) and using the comparison to evaluate subject’s motility ([0017], [0019]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further utilize a transit time comparison of Semler with positional data of Kucera as a recognized parameter for evaluating motility disorder that can be derived from capsule positional data. 
Yet their combined efforts fail to teach the comparison performed on a first trial with magnetic force applied on the capsule and a second trial without magnetic force applied on the capsule.
However Eberler teaches a medical device (Abstract) and teaches that a force-based measurement may be performed in comparison to a reference value without the force applied ([0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to consider a reference value of transit time without magnetic force applied to the capsule with the capsule of Kucera and Semler as Eberler teaches that a comparison can isolate the effect of the force in the measurement environment. Thus, it is as a means to understand how force stimulating the intestinal tract affects motility.  

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucera in view of Imran et al (US 2002/0198470) (“Imran”).
Regarding Claim 44, while Kucera teaches the system of claim 43, and Kucera tracks position over time (See Claim 39 Rejection), Kucera fails to teach wherein the motion data comprising displacement and velocity of the capsule.  
However Imran teaches a capsule for evaluating the intestinal tract (Abstract) and further teaches that motility of a subject may be evaluated by velocity ([0027] “Also, from the positional information over time, capsule transit time, velocity, and acceleration may be calculated and used to identify locations or segments of the intestine where there are motility disorders (such as segmental diseases).”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further utilize the positional data over time of Kucera to evaluate velocity of the capsule as taught by Imran as Imran teaches that velocity data is useful in identifying motility disorder ([0027]).

Response to Amendments
Applicant’s amendments filed 8/04/2022 with respect to the claim objections have been fully considered, and are persuasive. The objections are withdrawn.
Applicant’s amendments filed 8/04/2022 with respect to the 35 USC 112(b) rejections have been fully considered, but are not persuasive.
Applicant’s amendments filed 8/04/2022 with respect to the 35 USC 102(a)(1) rejections have been fully considered, but are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791